DECISION
The application of the above-named defendant for a review of the sentence of 8 years, imposed on December 10, 1967, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) Change of sentence is denied.
The reason for the above decision is that this defendant plead guilty, on September 7, 1967, before Judge Freeboum, who deferred sentence for a period of three years. The prisoner violated this by committing burglary in the first degree on the 11th of December, following. Under the circumstances it is not felt that the Board would be justified in reducing the sentence imposed.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip C. Duncan, Paul G. Hatfield.